Citation Nr: 1451475	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the left soft palate (previously addressed as oropharyngeal cancer, claimed as throat cancer) as a result of herbicide exposure.  

2.  Entitlement to service connection for a respiratory condition to include cancer as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1974, October 1975, to July 1979 and May 1983 to September 1986 with service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Nashville, Tennessee RO has assumed the role of agency of original jurisdiction

The Veteran testified at an October 2012 videoconference hearing in front of the undersigned Acting Veterans Law Judge (AVLJ) in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's squamous cell carcinoma of the left soft palate and respiratory condition claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met. 

The Veteran contends that he has a squamous cell carcinoma of the left soft palate and a respiratory condition as due to active service to include exposure to herbicides.  The Veteran underwent a VA nose, sinus, and larynx and pharynx examination in November 2009.  However, the examiner gave no etiology opinion regarding the Veteran's diagnosis of a personal history of squamous cell cancer of the oropharynx and pleomorphic adenoma of the right partid.  As such, the examination report is inadequate and an additional VA examination with an etiology opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that '[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided'); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report 'if further evidence or clarification of the evidence...is essential for a proper appellate decision').

The Veteran asserts entitlement to service connection for a respiratory condition to include cancer.  The Veteran testified that he was treated for respiratory problems starting in 2007 or 2008.  As the Veteran has never had a VA respiratory examination and in light of the Veteran's testimony, the Veteran should be afforded a VA respiratory examination on remand.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those beyond December 2009.  

2.  Then, afford the Veteran appropriate VA examination(s) to determine the nature and etiology of any squamous cell carcinoma of the left soft palate or respiratory condition (including any cancer), to include as due to exposure to herbicides, during the pendency of the claim.  The Veteran's claims file (including Virtual VA/VBMS records) must be made available to the examiner, and the examiner must review the entire claims file.  The examiner should specifically indicate that the claims file has been reviewed.  

Based on a review of the complete claims file, as to each squamous cell carcinoma of the left soft palate or respiratory condition (including any cancer) identified, the examiner should give an opinion on whether it is at least as likely as not (50 percent probability or greater) that the disability is related to his military service or caused or aggravated by in-service herbicide exposure.

Herbicide exposure is presumed and should be addressed.  However, the physician should further consider whether the above conditions were incurred in service, other than by herbicide exposure.  The examiner is advised the lack of inclusion of the claimed disabilities in the list of diseases presumed to be related to herbicide exposure does not necessary preclude a grant of service connection.

The examiner should provide a detailed rationale for any opinion reached.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

3.  Then, the RO should review the medical opinion and rationale to ensure that all the requested information and an adequate supporting rationale is provided, or return for such.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal with consideration of the additional evidence.  If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



